         Case 2:18-cr-01649-SMB Document 94 Filed 12/11/19 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF ARIZONA


                                           )
United States of America                   )       CR-18-01649-PHX-SMB
                                           )
                             Plaintiff,    )
                                           )
                     vs.                   )
                                           )
Kevin Scott Wynn,                          )
                                           )
                             Defendant.    )
                                           )
__________________________________         )

                                          ORDER

       Upon the Court’s consideration of WYNN’s “Thirteenth Motion for Relief from

Conditions of Release” to travel for business purposes from Phoenix, Arizona to Key West,

Florida from December 15, 2019 until December 20, 2019,

       IT IS HEREBY ORDERED that WYNN be allowed to travel to Key West, Florida from

December 15, 2019 until December 20, 2019.

       Dated this 10th day of December, 2019.
